RESOLUCIÓN
Atendida la solicitud de reinstalación al ejercicio de la abogacía y la notaría presentada por el Sr. Francisco J. Amundaray Rodríguez el 3 de diciembre de 2007, el Tribunal ordena su reinstalación al ejercicio de la abogacía a partir del jueves 13 de diciembre de 2007. Se le apercibe que no podrá ejercer la notaría hasta que así lo disponga este Tribunal. Se concede a la Directora de la Oficina de Inspección de Notarías el término de treinta días para que rinda un informe preliminar sobre la obra notarial que le fue incautada al abogado Francisco J. Amundaray Rodríguez.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. La Juez Asociada Señora Ro-dríguez Rodríguez no intervino.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo